Case: 12-20353       Document: 00512299212         Page: 1     Date Filed: 07/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2013
                                     No. 12-20353
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS ANGEL PEREZ RODRIGUEZ, also known as Luis Angel Perez, also
known as Luis Perez, also known as Luis A. Perez-Rodriguez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-853-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Luis Angel Perez Rodriguez (Perez) appeals the 47-month, below-
guidelines sentence imposed by the district court following his guilty plea
conviction of illegal reentry. Perez argues, for the first time on appeal, that the
sentence imposed is substantively unreasonable. He contends that the district
court should have imposed an even lower sentence because the Guidelines




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20353     Document: 00512299212      Page: 2   Date Filed: 07/08/2013

                                  No. 12-20353

overstated the seriousness of his prior robbery offense and because the sentence
did not give adequate weight to his cultural assimilation.
      Ordinarily, this court reviews the substantive reasonableness of a sentence
for an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).
However, because Perez failed to raise these arguments below, our review is for
plain error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009). To show plain error, the appellant must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If the appellant makes such a showing this
court has the discretion to correct the error, but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      The district court considered Perez’s arguments in support of a sentence
of one year and one day, but elected to impose a below-guidelines sentence of 47
months of imprisonment. Perez essentially seeks to have his sentence vacated
based on a reweighing of the 18 U.S.C. § 3553(a) factors by this court. “[T]he
sentencing judge is in a superior position to find facts and judge their import
under § 3553(a) with respect to a particular defendant.” United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). The fact that this court
“might reasonably have concluded that a different sentence was appropriate is
insufficient to justify a reversal of the district court.” Gall, 552 U.S. at 51.
Accordingly, Perez has failed to show that the district court plainly erred by
imposing a below-guidelines sentence. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        2